— Order, Supreme Court, New York County (C. Beauchamp Ciparick, J.), entered March 23, 1989, which denied defendants’ motion for summary judgment and a cross motion by the plaintiff for sanctions, unanimously affirmed, and the matter remanded to Supreme Court for an immediate trial, with costs.
We find the record before us insufficient to entitle defendants to judgment as a matter of law. There is some evidence that the services rendered by defendant Vantage were so negligible as to raise issues of fact regarding whether defendant Vantage ever intended to perform. Nor are we persuaded that the various representations were not actionable as a matter of law.
Further, after 12 years of litigation and numerous opportunities to challenge the sufficiency and merit of the complaint, we are not inclined to grant summary judgment on the eve of trial. We note that a trial preference due to plaintiff’s age has been granted. Concur — Milonas, J. P., Rosenberger, Ellerin and Rubin, JJ.